Citation Nr: 0301339	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  00-06 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from May 1987 to August 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1999 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  

The Board remanded the case for additional development in 
February 2001.  The requested development has since been 
completed, and the case is now before the Board for 
further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on 
appeal has been obtained, and the VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to the claim, the evidence necessary to 
substantiate the claim, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on her behalf.

2.  The preponderance of the evidence shows that a chronic 
left knee disorder was not present during service, 
arthritis of the left knee was not manifested within a 
year after service, and the veteran's current left knee 
disorder did not develop as a result of any incident 
during service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the 
VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  

The VA has promulgated revised regulations to implement 
these changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as 
to the evidence needed to substantiate her claim.  The 
Board concludes the discussions in the rating decision, 
the statement of the case (SOC), the supplemental 
statement of the case (SSOC), and letters sent to the 
appellant informed her of the information and evidence 
needed to substantiate the claim and complied with the 
VA's notification requirements.  The SOC and SSOC 
considered the merits of the substantive issue.  The 
communications addressed the VCAA and provided the 
appellant with an explanation of what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on her behalf.  See generally Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The SOC and SSOC 
advised her of the evidence that had been obtained and 
considered.  The RO also supplied the appellant with the 
applicable regulations in the SOC and SSOC.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to 
duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
RO attempted to obtain additional records by sending a 
letter to the appellant in April 2001 requesting her 
assistance in obtaining such records, but the veteran did 
not reply.  The veteran was afforded two VA joint 
examinations.  She has declined a hearing.  The Board does 
not know of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the evidence 
of record provides sufficient information to adequately 
evaluate the claim.  Therefore, no further assistance to 
the appellant with the development of evidence is 
required.  

In the circumstances of this case, another remand to have 
the RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist 
the claimant in this case.  Further development and 
further expending of the VA's resources are not warranted.  
Taking these factors into consideration, there is no 
prejudice to the claimant in proceeding to consider the 
claim on the merits.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such 
as arthritis is manifest to a compensable degree within 
one year after separation from service, the disorder may 
be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by 
a veteran's service records, or for which he seeks a 
service connection must be considered on the basis of the 
places, types and circumstances of his service as shown by 
service records, the official history of each organization 
in which he served, his medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence 
of record, with due consideration to the policy of the VA 
to administer the law under a broad and liberal 
interpretation consistent with the facts in each 
individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within 
the presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable 
to intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or 
any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity 
is established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are 
not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and 
VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d).

The veteran contends that she is entitled to service-
connection for a left knee disorder because she injured 
the knee during physical training in service. 

The veteran's service medical records do not contain any 
references to complaints, findings or diagnoses pertaining 
to the left knee.  Her separation from service was in 
August 1988.  There is no medical evidence of the presence 
of arthritis of the left knee within a year after 
separation from service.  The veteran submitted an 
original claim for disability compensation in September 
1988, but the only disabilities she claimed were 
psychiatric disorders and an injury of the little finger 
on the right hand.  

The veteran first raised her claim for service connection 
for a left knee disorder by submitting an application for 
compensation in March 1999.  In the claim form, she stated 
that she could not remember dates or places of medical 
treatment in service.  

The first medical evidence of a left knee disorder is 
dated many years after separation from service.  A private 
treatment record dated in March 1999 shows that the 
veteran complained of left knee pain and said that she 
"wants disability."  She gave a history of a knee injury 
in 1986.  Her knee was tender.  VA medical treatment 
records dated in 1999 also show treatment for a left knee 
disorder.   However, none of the treatment records contain 
any medical opinion linking the veteran's current left 
knee problems with service. 

The report of an examination of the veteran's joints 
conducted by the VA in June 1999 shows that she reported 
that in 1987 during training her left knee had swelling 
and some blood in the back.  She had recently had surgery 
on the knee.  Following examination, the pertinent 
diagnosis was status post left knee post-traumatic injury 
and surgery, and with mentioned pain.  

In her substantive appeal statement of March 2000, the 
veteran stated that during training at Fort McClellan in 
Alabama in 1987 she injured her left knee, but did not 
receive any medical treatment at that time.  She stated 
that her drill instructor and member of her training group 
knew of the injury, and she was placed on limited duty for 
one week due to the injury.  

The veteran's service personnel records reflect that she 
was assigned to Fort McClellan for basic training from May 
28, 1987 to July 23, 1987, but there were no non-duty 
days.  

The Board remanded the claim in February 2001 for the 
purpose of affording the veteran an examination to 
determine the etiology of her left knee problems.  The 
report of a joints examination conducted by the VA in June 
2002 shows that the veteran again gave a history of having 
injured her left knee in service in 1987.  The examiner 
noted that there was no history of her having any kind of 
treatment.  The veteran said that she had a hematoma 
behind the knee in 1987 as a result of the injury.  She 
said that she developed more and more problems with it, 
but she lived with it.  The examiner noted that review of 
her claims folder indicated no service related knee 
problems for which she received any kind of treatment.   

Following physical examination, the diagnosis was history 
of injury to the left knee in 1987 (per the veteran), 
status post arthrotomy and medial meniscectomy of the left 
knee in March 1999 and degenerative joint disease of the 
left knee.  The examiner also offered the following 
opinion:

Although the veteran gives a history of having 
injured the left knee in 1987, no such 
documentation is noted from the service medical 
records.  It is the opinion of the examiner that 
her left knee condition is not related to the 
military.  

After reviewing all of the evidence, the Board finds that 
the veteran's left knee disorder was not present until 
many years after service, and is not etiologically or 
causally related to active duty service or any incident 
therein.  Specifically, there is no objective evidence of 
any such disorder in service, and no medical examiner has 
attributed the current condition to the veteran's active 
service.  The Board notes that the lack of medical 
treatment records during service suggests that any injury 
which occurred was minor.  The Board also notes that the 
veteran's account of having been placed on a profile for a 
week during service due to the injury is inconsistent with 
her report of not having received medical treatment as a 
limited duty profile would normally have to be approved by 
medical personnel.  

Moreover, there is also no continuity of symptomatology 
since service.  The earliest post service records are from 
over ten years after service.  The only medical opinion 
which is of record is to the effect that the veteran's 
current left knee disorder is not related to service.  
Although the veteran has offered her own theory that her 
current problems are related to an injury which occurred 
in service, the mere contentions of the veteran, no matter 
how well-meaning, without supporting medical evidence that 
would etiologically relate her claimed disability with an 
event or occurrence while in service, will not support the 
claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992). 

The fact that the veteran's own account of the etiology of 
her disability was recorded in her medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 
Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence...[and] a bare transcription 
of a lay history is not transformed 
into "competent medical evidence" 
merely because the transcriber happens 
to be a medical professional.

Accordingly, the Board finds that a left knee disorder was 
not incurred in or aggravated by service, and arthritis of 
the left knee may not be presumed to have been incurred in 
service.


ORDER

Entitlement to service connection for a left knee disorder 
is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

